Case: 16-13485   Date Filed: 04/13/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-13485
                          Non-Argument Calendar
                        ________________________

                      D.C. Docket No. 1:16-cv-00791-AT



W. A. GRIFFIN M.D.,

                                                            Plaintiff-Appellant,

                                   versus

FOCUS BRANDS INC.,

                                                           Defendant-Appellee.

                        ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 13, 2017)

Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-13485      Date Filed: 04/13/2017   Page: 2 of 6


      This appeal requires us to consider when a final judgment is on the merits

for res judicata purposes. More specifically, we must decide whether a final

judgment is on the merits when the district court labeled its dismissal as without

prejudice based on its determination that the plaintiff lacked standing, but we

clarified on appeal that the relevant issue was not jurisdictional. We hold that in

this narrow circumstance the final judgment was on the merits notwithstanding the

district court’s labeling of its dismissal as without prejudice. Accordingly, we

affirm the district court’s decision to dismiss the claims in this case based on res

judicata.

                        I.    FACTUAL BACKGROUND

      This case arises out of dermatology care that Dr. W.A. Griffin provided to

patient S.D., an insured under a FOCUS Brands, Inc. health plan (the “Plan”). Dr.

Griffin submitted claims for her services to Blue Cross Blue Shield of Georgia

(“BCBSGA”), the claims administrator for the Plan, and alleges that BCBSGA

underpaid the claims.

      Dr. Griffin previously sued FOCUS Brands in district court based on the

alleged underpayment, bringing claims under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a), for unpaid benefits, breach

of fiduciary duty, civil penalties based on the failure to provide plan documents,

breach of contract, and co-fiduciary liability. The district court granted FOCUS


                                           2
              Case: 16-13485     Date Filed: 04/13/2017    Page: 3 of 6


Brands’s motion to dismiss, concluding that Dr. Griffin lacked statutory standing

under ERISA because the Plan barred assignment of claims, and accordingly

dismissed the case without prejudice.

      On appeal, we affirmed the district court’s ruling. Although the district

court labeled its dismissal as without prejudice because of its conclusion that Dr.

Griffin lacked standing, we clarified that in this instance statutory standing was not

a question of subject matter jurisdiction “but rather whether [Dr. Griffin] has a

cause of action under the statute.” Griffin v. FOCUS Brands, Inc. (“FOCUS

Brands I”), 635 F. App’x 796, 798 (11th Cir. 2015) (unpublished) (internal

quotation marks omitted). Accordingly, we considered the “district court’s

decision that Dr. Griffin lacked statutory standing to be a determination that she

failed to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Id.

      Approximately a month after our decision in FOCUS Brands I, Dr. Griffin

filed a second lawsuit against FOCUS Brands in state court. After FOCUS Brands

removed the case to federal court, Dr. Griffin filed an amended complaint, in

which she repeated her allegations that she had provided services to S.D. and

BCBSGA had underpaid the insurance claims for those services, and again alleged

ERISA claims against FOCUS Brands for unpaid benefits, civil penalties based on

the failure to provide plan documents, and co-fiduciary liability. FOCUS Brands

once more moved to dismiss Dr. Griffin’s claims. The district court granted the


                                          3
              Case: 16-13485     Date Filed: 04/13/2017    Page: 4 of 6


motion, concluding that the claims were barred by res judicata, and dismissed them

pursuant to Federal Rule of Civil Procedure 12(b)(6). This is Dr. Griffin’s appeal.

                         II.   STANDARD OF REVIEW

      We review de novo a district court’s determination that a claim is barred by

res judicata. Starship Enters. of Atlanta, Inc. v. Coweta Cty., 708 F.3d 1243, 1252

(11th Cir. 2013).

                                 III.   ANALYSIS

      Res judicata “bars the filing of claims which were raised or could have been

raised in an earlier proceeding.” Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235,

1238 (11th Cir.1999). The purpose of res judicata is to protect “adversaries from

the expense and vexation attending multiple lawsuits, conserve[] judicial resources,

and foster[] reliance on judicial action by minimizing the possibility of inconsistent

decisions.” Id. (internal quotation marks omitted). A claim will be barred by prior

litigation when: “(1) there is a final judgment on the merits; (2) the decision was

rendered by a court of competent jurisdiction; (3) the parties, or those in privity

with them, are identical in both suits; and (4) the same cause of action is involved

in both cases.” Id.

      We have stated some general rules for determining when a judgment is on

the merits. A dismissal for lack of subject matter jurisdiction under Federal Rule

of Civil Procedure 12(b)(1) is not a judgment on the merits. Davila v. Delta Air


                                           4
               Case: 16-13485     Date Filed: 04/13/2017    Page: 5 of 6


Lines, Inc., 326 F.3d 1183, 1188 (11th Cir. 2003). But a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6) is a judgment on the

merits. Federated Dep’t. Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981). We

have further recognized that “[a] dismissal without prejudice is not an adjudication

on the merits.” Hughes v. Lott, 350 F.3d 1157, 1161 (11th Cir. 2003).

      Because we concluded in Focus Brands I that Dr. Griffin had failed to state

a claim for relief, the final judgment was on the merits. We acknowledge that the

district court labeled the dismissal as without prejudice, which generally would

cause us to conclude that the judgment was not on the merits. But in the narrow

circumstances of this case, the district court’s label was not binding. The court

specified that it was dismissing the case without prejudice because Dr. Griffin

lacked standing. On appeal in that case, we clarified that the dismissal was better

characterized as for failure to state a claim for relief. Because we affirmed on the

alternative ground that Dr. Griffin failed to state a claim for relief and rejected the

district court’s implicit determination that there was no subject matter jurisdiction,

we conclude that the final judgment in FOCUS Brands I was on the merits. See

Audette v. Sullivan, 19 F.3d 254, 257 (6th Cir. 1994) (considering effect for res

judicata purposes of an appellate decision that affirms a lower court’s decision on

an alternate ground).




                                           5
               Case: 16-13485     Date Filed: 04/13/2017     Page: 6 of 6


      There is no question that the remaining elements of the res judicata test are

satisfied. Dr. Griffin conceded in the district court that the prior decision was

rendered by a court of competent jurisdiction and the parties were identical in both

suits. In addition, a review of the record shows that all of the causes of action Dr.

Griffin asserted in this case were also raised in FOCUS Brands I. Accordingly, res

judicata applies to bar Dr. Griffin’s claims in this case.

                                IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s judgment.

      AFFIRMED.




                                           6